Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 1of9

James F. Sullivan (JS 3099)

Law Offices of James F. Sullivan, P.C.
52 Duane Street, 7" Floor

New York, New York 10007

T: (212) 374-0009

F: (212) 374-9931

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAMON VASQUEZ,
Case No.

Plaintiff, COMPLAINT
-against-
A & F SERVICE STATION, INC. and
LUIS A. REYES,

Defendants.

 

Plaintiff, RAMON VASQUEZ ("Plaintiff’), by and through his undersigned attorneys, Law

Offices of James F. Sullivan, P.C., file this Complaint against Defendants, A & F SERVICE

STATION, INC. and LUIS A. REYES (collectively, “the Defendants”), and state as follows:

INTRODUCTION

1. Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§
201, et seq. ("FLSA"), he is entitled to recover from the Defendants: (1) unpaid wages at the
minimum wage rate; (2) unpaid wages at the overtime rate for all work hours over forty (40)
hours in a work week; (3) liquidated damages; (4) prejudgment and post-judgment interest;
and (5) attorneys’ fees and costs.

2. Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he is entitled

to recover from the Defendants: (1) unpaid wages at the minimum wage rate; (2) unpaid
Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 2 of 9

wages at the overtime rate for all work hours over forty (40) hours in a work week; (3)
liquidated damages; (4) prejudgment and post-judgment interest; and (5) attorneys’ fees and
costs. |

JURISDICTION AND VENUE
. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28 U.S.C. §§
1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiffs state law claims
pursuant to 28 U.S.C. § 1367.
. Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391 because the conduct
making up the basis of the complaint took place in this judicial district.

PARTIES

. Plaintiff RAMON VASQUEZ is an adult resident of Bronx County, New York.
. Upon information and belief, Defendant A & F SERVICE STATION, INC. is a domestic
business corporation, organized and existing under the laws of the State of New York with a
place of business at 3145 Bailey Ave, Bronx, New York, 10463.
. Upon information and belief, Defendant LUIS A. REYES is a resident of the state of New
York.
. Upon information and belief, Defendant LUIS A. REYES is an owner, officer,
director, and/or managing agent of Defendant A & F SERVICE STATION, INC. and who
participated in the day-to-day operations of corporate Defendant and acted intentionally and
maliciously and is an “employer” pursuant to the FLSA, 29 U.S.C. §203(d) and Regulations

promulgated thereunder, as well as the NYLL.

. Defendant LUIS A. REYES exercised control over the terms and conditions of Plaintiff's

employment, in that he had the power to: (i) hire and fire employees, (ii) determine rates and
10.

11.

12.

13.

14.

15.

16.

17.

18.

19,

20.

Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 3 of 9

methods of pay, (iii) determine work schedules, (iv) supervise and control the work of
employees, and (v) otherwise affect the quality of the Plaintiff's employment.
At all relevant times, A & F SERVICE STATION, INC., was and continues to be, an
“enterprise engaged in commerce” within the meaning of the FLSA.
At all relevant times, the work performed by Plaintiff was directly essential to the business
operated by A & F SERVICE STATION, INC.
At all relevant times, Defendants knowingly and willfully failed to pay Plaintiff for all hours
worked and wages at the overtime rate for all hours worked over forty (40) hours in a work
week in contravention of the FLSA and NYLL.

STATEMENT OF FACTS
From in or about 1992 until May 28, 2021, Plaintiff was employed by Defendants as a
mechanic at the Defendants’ auto repair shop located at 3145 Bailey Ave, Bronx, New York,
10463.
Plaintiff had been continuously employed by Defendants for over twenty-eight (28) years.
Plaintiff was hired by Defendant LUIS A. REYES in 1992 and fired by Defendant LUIS A.
REYES on May 28, 2021.
During the course of Plaintiff's employment, Defendant LUIS A. REYES was in charge of
setting Plaintiffs rate of compensation and Plaintiff's schedule.
During his employment by Defendants, Plaintiff worked six days a week, approximately 60
hours per week.
Plaintiff's schedule was Monday through Saturday from 8:00 a.m. to 6:00 p.m.
Throughout his employment by Defendants, Plaintiff was compensated $400.00 per week.

Plaintiff regularly worked over forty (40) hours per week.
21.

22.

23.

24.

25.

26,

27.

28.

29.

Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 4 of 9

For instance, for the week of January 12, 2020 to January 18, 2020 Plaintiff worked sixty
(60) hours. Plaintiff was paid $400.00 for the week. Plaintiff should have been paid
$1,050.00 for all hours worked, including the overtime premium.

Defendants’ failed to pay Plaintiff for all hours worked, failed to pay Plaintiff at the
minimum wage rate and failed to pay Plaintiff an overtime premium for hours worked in
excess of forty (40) per week.

Defendants knowingly and willfully operated their businesses with a policy of not paying
Plaintiff for all hours worked, wages at the minimum wage rate and overtime wages for the
total hours worked over forty (40) in a workweek, in violation of the FLSA, NYLL and the

supporting Federal and New York State Department of Labor Regulations.

Plaintiff was not provided with a wage notice pursuant to NYLL §195(1) by Defendants
within 10 days of the start of his employment, nor any time thereafter.
Plaintiff never received proper wage statements pursuant to NYLL §195(3).
Plaintiff has been substantially damaged by the Defendants' wrongful conduct.
STATEMENT OF CLAIMS
COUNT 1

[Violation of the Fair Labor Standards Act]
Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through "26" of this Complaint as if fully set forth herein.
At all relevant times, Defendants employed Plaintiff within the meaning of the FLSA.
Upon information and belief, at all relevant times, Defendants have had gross revenues in

excess of five hundred thousand dollars ($500,000.00).
30.

31.

32.

33.

34.

35.

36.

Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 5of9

Plaintiff was entitled to be paid wages at the minimum wage rate for all hours worked and
overtime rate for all hours worked over forty (40) hours in week at the overtime wage rate as
provided for in the FLSA. |

At all relevant times, each of the Defendants had a policy and practice of refusing to pay
Plaintiff at the minimum wage rate and overtime rate for all hours worked over forty (40)
hours in week which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,
including 29 U.S.C. §§ 206(a)(1), 207(a)(1), and 215(a).

Defendants knowingly and wilifully disregarded the provisions of the FLSA, as evidenced by
Defendants’ failure to compensate Plaintiff wages at the minimum wage rate and wages at
the overtime rate for all hours worked over forty (40) hours in week when they knew or
should have known such was due and that non-payment of wages at the minimum wage and
failure to pay the overtime rate would financially injure Plaintiff.

Defendants failed to make, keep and preserve records with respect to each of its employees
sufficient to determine the wages, hours and other conditions and practices of employment in
violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 211(c) and 215(a).
Records, if any, concerning the number of hours worked by Plaintiff and the actual
compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff
intends to obtain these records by appropriate discovery proceedings to be taken promptly in
this case and, if necessary, will then seek leave of Court to amend this Complaint to set forth
the precise amount due.

Defendants failed to properly disclose or apprise Plaintiff of his rights under the FLSA.

As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff is

entitled to liquidated damages pursuant to the FLSA.
37.

38.

39.

40.

41.

42.

43.

Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 6 of 9

1

Due to the intentional, willful and unlawful acts of the Defendants, Plaintiff suffered
damages in an amount not presently ascertainable of unpaid minimum wages, unpaid wages
at the overtime wage rate, an equal amount as liquidated damages, and prejudgment interest
thereon. Plaintiff is entitled to an award of their reasonable attorneys’ fees, costs and
expenses, pursuant to 29 U.S.C. § 216(b).
COUNT 2

[Violation of the New York Labor Law §§ 190 et. al.]
Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through "37" of this Complaint as if fully set forth herein.
The wage provisions of the NYLL apply to the Defendants and protect the Plaintiff.
Defendants, pursuant to their policies and practices, refused and failed to pay Plaintiff a wage
at the minimum wage rate for all hours worked and the overtime wage rate for all hours
worked over forty (40) hours in week.
By failing to lawfully compensate the Plaintiff, Defendants violated Plaintiff's statutory
rights under the NYLL.
The forgoing conduct, as alleged, constitutes a willful violation of the NYLL without a good

or reasonable basis.

Due to the Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants his
unpaid minimum wages and overtime wages for all hours worked over forty (40) in a work
week, reasonable attorney’s fees, and costs and disbursements of this action, pursuant to
NYLL § 663(1) et al. and § 198. Plaintiff also seeks liquidated damages pursuant to NYLL §

663(1) and § 198.
44,

45.

46.

47.

48.

49,

50.

Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 7 of 9

COUNT 3
[Failure to provide a Wage Notice]
Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through "43" of this Complaint as if fully set forth herein.
The New York State Wage Theft Prevention Act and NYLL § 195(1) requires every
employer to notify its employees, in writing, among other things, of the employee’s rate of
pay and regular pay day.
Defendants have willfully failed to supply Plaintiff with a wage notice, as required by NYLL,
§ 195(1), within ten (10) days of the start of Plaintiff's employment.
Through their knowing or intentional failure to provide the Plaintiff with the wage notice
required by the NYLL, Defendants willfully violated NYLL Article 6, §§ 190 et. seq., and
supporting New York State Department of Labor Regulations.
Due to Defendants’ willful violations of the NYLL, Article 6, § 195(1), Plaintiff is entitled to
statutory penalties of fifty ($50.00) dollars each day that Defendants failed to provide
Plaintiff with a wage notice and reasonable attorney’s fees and costs as provided for by
NYLL, Article 6§198(1-b).
COUNT 4
[Failure to provide Wage Statements]
Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through "48" of this Complaint as if fully set forth herein.
Defendants have willfully failed to supply Plaintiff with an accurate wage statement, as

required by NYLL, § 195(3).
Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 8 of 9

51. Through their knowing or intentional failure to provide the Plaintiff with a wage statement as
required by the NYLL, Defendants willfully violated NYLL Article 6, §§ 190 et. seq., and
supporting New York State Department of Labor Regulations.

52. Due to Defendants’ willful violation of NYLL Article 6, §195(3), Plaintiff is entitled to
statutory penalties of two hundred and fifty ($250.00) dollars each day that Defendants failed
to provide Plaintiff with wage statement and reasonable attorney’s fees and costs as provided
for by NYLL, Article 6 §198(1-d).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, RAMON VASQUEZ, respectfully requests that this Court grant the

following relief:

(a) An award of unpaid wages at the minimum wage rate and unpaid overtime wages
for all hours worked over forty (40) in a work week due under the FLSA;

(b) An award of liquidated damages as a result of Defendants' failure to pay wages
for all hours worked and overtime wages pursuant to 29 U.S.C. § 216;

(c) An award of unpaid wages at the minimum wage rate and at the overtime rate for
all hours worked over forty (40) hours in a work week pursuant to the NYLL;

(d) An award of liquidated damages and statutory penalties as a result of Defendants’
failure to pay wages for all hours worked at the minimum wage rate, wages at the overtime rate
for all hours worked over forty (40) hours in a work week, failure to provide wage notices, and
failure to provide wage statements pursuant to the NYLL;

(e) An award of prejudgment and post-judgment interest;

(f) An award of costs and expenses associated with this action, together with

reasonable attorneys’ fees; and,
Case 1:21-cv-05094-ALC Document1 Filed 06/09/21 Page 9 of 9

(g) Such other and further relief as this Court determines to be just and proper.

Dated: New York, New York

June 9, 2021. Respectfully submitted,

By:

Games F. Sullivan

James F. Sullivan

Law Offices of James F. Sullivan, P.C.
52 Duane Street, 7" Floor

New York, New York 10007

T: (212) 374-0009

F: (212) 374-9931

Attorneys for Plaintiff
jsullivan@)fslaw.net
